Fourth Court of Appeals
                                San Antonio, Texas
                                      April 18, 2019

                                   No. 04-17-00465-CV

                          HOUSING AUTHORITY OF ALICE,
                                    Appellant

                                             v.

 TEXAS MUNICIPAL LEAGUE SELF-INSURANCE FUND aka Texas Municipal League
                      Intergovernmental Risk Pool,
                               Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 15-03-54404-CV
                       Honorable Oscar (O.J.) Hale, Judge Presiding

                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The court has considered the appellant’s motion for en banc reconsideration and the
motion is DENIED.

                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court